On Motion for Rehearing.
The appellant contends that the case of White v. Street, 67 Tex. 177,2 S.W. 529, announces the rule that the value of the land lost is the measure of damages upon the breach of the covenant of warranty. It should be noted in that case there was only a failure of title to one tract of land conveyed and received in exchange of other land. There was not an entire loss or total breach; hence the value of the part lost should be ascertained in order to get the basis for the damages sustained. If the value of the tract lost was not agreed upon by the parties, then its value at the time of the conveyance. In this case the entire tract conveyed was lost, and hence a total breach of the covenant, and, as interpreted by our courts, the covenant required a return, in place of the land, what was paid for it. If nothing was paid, then there was nothing to restore, except, perhaps, nominal damages. In Hodges v. Thayer, 110 Mass. 286, it is said:
"The only other question relates to the proper measure of damages for the breach of the covenant of seisin and right to convey. The general rule is well settled that the measure of damages for breach of this covenant is the consideration paid, or price agreed upon for the conveyance. * * * It does not modify the rule, if the actual consideration was paid in other commodities than money, or even other real estate. It only requires that the value of such other property be ascertained."
"If the amount of the consideration is not expressly agreed upon and has been paid in property, it would follow that the value of that property should be adopted as the basis of damages on a bleach of the covenant of warranty, if the consideration is adopted as the criterion (which, as has been pointed out, is the basis of damages in this state), as we have seen in the case in assessing damages for breach of the covenant of seisin and power to convey." 2 Suth. on Damages, §§ 594, 606.
In McGuffey v. Humes, 85 Tenn. 26, 1 S.W. 506, the Supreme Court of Tennessee states the rule as follows:
"But under the rule as to the measure of damages, as we understand it, the value of the land cannot be looked to where the parties have agreed upon the value of the personal property constituting the consideration for the land, or where the actual value of the consideration can be ascertained from the proof. If neither of these measures can be applied for the want of proof, then the actual value of the land at the time of the purchase will be taken as the measure of damages, with interest."
7 R.C.L. "Covenants," § 93, p. 1174, states the rule:
"If the consideration of the deed be land, by way of exchange, the value of that land at the time of the deed, with interest, will be the measure of damages." Cummins v. Kennedy, 3 Litt. (Ky.) 118, 14 Am.Dec. 45.
In Mayer v. Wooten, 46 Tex. Civ. App. 327, 102 S.W. 425, the rule is stated:
"If the consideration is not paid in money, but in other property, the value of the property given is the measure of damages, and parol evidence is admissible to show such value. Jones, Real Prop.  Cov. §§ 948, 949."
The rule that where there is a total failure of title that the consideration is the measure of damages is established beyond question in this state, but where there is only a partial failure, as in White v. Street, the value of the land lost must be ascertained in the absence of an agreed value. This rule is again recognized by the Supreme Court in Hynes v. Packard, 92 Tex. 49, 45 S.W. 562, with only the added rule by the court for establishing the proportional amount of the consideration recoverable on account of the loss. These cases do not change, or purport to change, the rule of damage upon total breach. The consideration paid, whether it be money or property, represents the land purchased, and hence the consideration, with interest, is recoverable as the measure of the damages for the breach.
The motion will be overruled.
BOYCE, J., not sitting.